DETAILED ACTION
Acknowledgements
This Office Action addresses U.S. Application No. 16/596,499, which was filed on October 8, 2019. Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 10,091,774 (“the ‘774 Patent”). The ‘774 Patent matured from U.S. Patent Application 14/909,340 (“the ‘340 Application”), filed as a National Stage entry on February 1, 2016 of PCT/IB2015/050688 filed on January 29, 2015. The ‘340 Application also claims priority to provisional application 61/933,595, filed January 20, 2014. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘774 Patent is or was involved. These proceedings would include any trial before the 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. The declaration does not specifically identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The declaration instead identifies the corrective action which is not required. See 37 CFR 1.175 and MPEP § 1414.

Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 1-20 rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and 
Per MPEP 1412.02 (II),
“In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
As per step 1, the Examiner finds the reissue claims are broader that the original claims. Specifically, independent claims 1 and 8 in the reissue application no longer require the wireless device to send a recommendation to the network node and independent claim 15 no longer requires the network node to receive capability information from the wireless device and perform radio operations based on the received capability data.

As per step 2, the Examiner finds the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. The limitation that are omitted from the independent claims of the reissue application were added to the claim in an amendment filed 4/30/18 in order to overcome prior art rejections based on Li (U.S. Pub. No. 2016/0337952) in a Final Office action mailed 3/2/18. The Applicant at the time also argued the limitations in question were incorporated into the independent claims to overcome prior art rejections.  For example, at page 2 of the corresponding Remarks the applicant argues, 
“Independent Claim 1 has been amended to include recitations adapted from canceled Claim 12, which was rejected under 35 USC § 103 as obvious over Li. Office action at page 16. Accordingly, the rejection of Claim 12 will be addressed as applied to the amended independent Claim 1.” 

and further at page 4 the Applicant argues, 
“Additionally, Claim 24 include similar recitations as discussed above regarding Claim 12 and is rejected using the same bases as Claim 12. The recitations of Claim 24 have been adapted in independent Claim 13. Accordingly, Applicant respectfully submits that Claim 13 is patentable over Li for at least the same reasons discussed above regarding Claim 1, the allowance of which is respectfully requested.
Claim 25 has been amended to include the recitation of canceled Claims 35 and 36. Accordingly, Claim 25 is patentable over Li for at least the same reasons discussed above regarding Claim 1, the allowance of which is respectfully requested.”




As per step 3, The Examiner finds that the claims have not been narrowed in any other respect to avoid recapture. Further, the Examiner finds the mentioned limitations have been entirely eliminated that therefore a recapture rejection under 35 USC 251 is appropriate.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (U.S. Patent No. 9,391,759 hereinafter “Zhu”).


receiving a discovery burst from a network node (see item 108-1 in figure 1), the discovery burst comprising multiple signals associated with the network node and received within at least one subframe, each of the multiple signals having one or more associated measurement functions (see lines 27-35 of column 7, “In the FIG. 3 example, it is assumed that the PSS or SSS, or both, is (or are) used as a discovery signal transmitted by the small cell eNB in the off state.”), and wherein the discovery burst comprises N subframes occurring with a periodicity of once every M subframes (see item 304 in figure 3), where N is greater than or equal to 1 and where M is greater than or equal to 10 (see lines 36-42 of column 7, “In the example of FIG. 3, the active small cell eNB transmits a PSS/SSS every five subframes, while the sleeping small cell eNB transmits a PSS/SSS every 20 subframes.”); and
performing at least one radio measurement based at least in part on a particular one of the signals of the discovery burst, the performed at least one radio measurement corresponding to a measurement function associated with the particular signal of the discovery burst (see lines 58-67 of column 7, “In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 4, Zhu teaches the method of Claim 1 (as shown above), and Zhu teaches reporting, to network node, a set of radio resource measurements, the radio resource measurements based at least in part on the multiple signals of the discovery burst and comprising one or more of a reference signal received quality and a reference signal received power (see lines 58-67 of column 7, “In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 6, Zhu teaches the method of Claim 1 (as shown above), and Zhu further teaches wherein the received multiple signals comprises of one or more of a cell-specific reference signal and a channel state information reference symbol (see lines 43-50 of column 7), and the multiple signals are received in subframes other than subframes 0 and 5 (see item 304 in figure 2).

Referring to claim 7, Zhu teaches the method of Claim 1 (as shown above), and further teaches the radio measurement is based only on the signals occurring within the discovery burst (see lines 58-67 of column 7, “In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 8, Zhu teaches a wireless device, comprising:
an interface (see item 110 in figure 1, the UE has a wireless communications interface) configured to receive a discovery burst from a network node, the discovery burst comprising multiple signals associated with the network node and received within at least one subframe, each of the multiple signals having one or more associated measurement functions (see lines 27-35 of column 7, “In the FIG. 3 example, it is assumed that the PSS or SSS, or both, is (or are) used as a discovery signal transmitted by the small cell eNB in the off state.”), and wherein the discovery burst comprises N subframes occurring with a periodicity of once every M subframes (see item 304 in figure 3), where N is greater than or equal to 1 and where M is greater than or equal to 10 (see lines 36-42 of column 7, “In the example of FIG. 3, the active small cell eNB transmits a PSS/SSS every five subframes, while the sleeping small cell eNB transmits a PSS/SSS every 20 subframes.”); and
“In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 11, Zhu teaches the wireless device of Claim 8 (as shown above), and Zhu further teaches wherein the one or more processors are further configured to report, to a network node, a set of radio resource measurements, the radio resource measurements based at least in part on the multiple signals of the discovery burst and comprising one or more of a “In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 13, Zhu teaches the wireless device of Claim 8 (as shown above), and Zhu further teaches wherein the received multiple signals comprises of one or more of a cell-specific reference signal and a channel state information reference symbol (see lines 43-50 of column 7), and the multiple signals are received in subframes other than subframes 0 and 5 (see item 304 in figure 3).

“In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 15, Zhu teaches a method in a network node, comprising:
creating a discovery burst based on one or more criteria (see figure 2, note the burst is based on the configuration information which is construed as the “criteria”), the discovery burst comprising multiple signals associated with the network node and included within at least one subframe, each of the “In the FIG. 3 example, it is assumed that the PSS or SSS, or both, is (or are) used as a discovery signal transmitted by the small cell eNB in the off state.”), the performed at least one radio measurement corresponding to a measurement function associated with the particular signal of the discovery burst (see lines 58-67 of column 7), and wherein the discovery burst comprises N subframes occurring with a periodicity of once every M subframes (see item 304 in figure 3), where N is greater than or equal to 1 and where M is greater than or equal to 10 (see lines 36-42 of column 7, “In the example of FIG. 3, the active small cell eNB transmits a PSS/SSS every five subframes, while the sleeping small cell eNB transmits a PSS/SSS every 20 subframes.”); and
transmitting the discovery burst for use by the wireless device performing the at least one radio measurement (see item 204 in figure 2).



Referring to claim 19, Zhu teaches the method of Claim 15 (as shown above), and Zhu further teaches receiving, from the wireless device, a set of radio resource measurements, the radio resource measurements based at least in part on the multiple signals of the discovery burst and comprising one or more of a reference signal received quality and a reference signal received power (see lines 58-67 of column 7, “In some implementations, the UE can report information pertaining to the detected discovery signal to another network node (referred to as a “coordinating network node”), such as the macro eNB 104 (FIG. 1), or another (active) small cell eNB, or a network node in the core network 118 (FIG. 1). The reported information can include any one or more of the following: an identifier of the received discovery signal, a cell identifier (to identify a cell), a received signal strength of the small cell eNB that is in the off state, and other cell-specific information.” (emphasis added)).

Referring to claim 20, Zhu teaches the method of Claim 15 (as shown above), and Zhu further teaches the received multiple signals comprises of one or more of a cell-specific reference signal and a channel state information reference symbol (see lines 43-50 of column 7), and the one or more signals are transmitted in subframes other than subframes 0 and 5 (see item 304 in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Ng et al. (U.S. Pub. No. 2015/0092768 hereinfter “Ng”).

Referring to claim 2, Zhu teaches the method of Claim 1 (as shown above), however Zhu fails to explicitly disclose at least one of the multiple signals is received with multiple repetitions within the same discovery burst and two or more repetitions of the same type of signal is combined by the wireless device.
Ng teaches, in an analogous system and method for receiving and processing discovery signals that at least one of multiple signals is received with multiple repetitions within the same discovery burst and two or more repetitions of the same type of signal is combined by the wireless device (see figures 5-7 and paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Zhu with the above teachings of Ng, because Ng suggests such repetition and combining of signals is advantageous for improving signal accuracy (see paragraph 107).

Referring to claim 3, the combination of Zhu and Ng teaches the method of Claim 2, and Zhu further teaches the received multiple signals of the same discovery burst comprising one or more of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, and a channel state information reference symbol (see lines 27-35 of column 7, Zhu teaches at least the use of the PSS and SSS).

Referring to claim 9, Zhu teaches the wireless device of Claim 8 (as shown above), however Zhu fails to explicitly teach  at least one of the multiple signals is received with multiple repetitions within the same discovery burst and two or more repetitions of the same type of signal is combined by the wireless device.
Ng teaches, in an analogous system and method for receiving and processing discovery signals that at least one of multiple signals is received with multiple repetitions within the same discovery burst and two or more repetitions of the same type of signal is combined by the wireless device (see figures 5-7 and paragraph 107).


Referring to claim 10, the combination of Zhu and Ng teaches the wireless device of Claim 9 (as shown above), and Zhu further teaches the received multiple signals of the same discovery burst comprising one or more of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, and a channel state information reference symbol (see lines 27-35 of column 7, Zhu teaches at least the use of the PSS and SSS).

Referring to claim 17, Zhu teaches the method of Claim 15 (as shown above), however Zhu fails to teach at least one of the multiple signals is sent with multiple repetitions within the same discovery burst.
Ng teaches, in an analogous system and method for processing and transmitting discovery signals, that at least one 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Zhu with the above teachings of Ng, because Ng suggests such repetition of signals is advantageous for improving signal accuracy (see paragraph 107).

Referring to claim 18, the combination of Zhu and Ng teaches the method of Claim 17 (as shown above), and Zhu further teaches the received multiple signals of the same discovery burst comprising one or more of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, and a channel state information reference symbol (see lines 27-35 of column 7, Zhu teaches at least the use of the PSS and SSS).

Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Uemura et al. (U.S. Pub. No. 2015/0011215 hereinafter “Uemura”).


Uemura teaches in an analogous system, the mobile station communicating capability information to a network node, the capability information indicating to the network node whether the wireless device is capable of using the discovery burst for performing at least one radio measurement (see paragraph 109).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Zhu with the above teachings of Uemura. One of ordinary skill in the art would have been motivated to make such modification in order to for the base station to properly communicate with the devices it services as suggested by Uemura (see paragraph 109).

Referring to claim 12, Zhu teaches the device of Claim 8 (as shown above), however Zhu fails to teach the one or more processors are further configured to communicate capability 
Uemura teaches in an analogous system, the mobile station communicating capability information to a network node, the capability information indicating to the network node whether the wireless device is capable of using the discovery burst for performing at least one radio measurement (see paragraph 109).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Zhu with the above teachings of Uemura. One of ordinary skill in the art would have been motivated to make such modification in order for the base station to properly communicate with device it services as suggested by Uemura (see paragraph 109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference(s) are cited to further show the state of the art as it pertains to the Applicant’s invention:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






Signed:

/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   



Conferees:	/JOSEPH R POKRZYWA/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    
/M.F/     Supervisory Patent Examiner, Art Unit 3992